John A. Fogleman, Justice, dissenting. The majority reverse this case on the authority of Preston v. United States, 376 U. S. 364, 11 L. Ed. 2d 777, 84 S. Ct. 881, which they say would render the search of the trucks, which were being driven by the appellants at the time of their arrest, unreasonable. I do not agree. I believe that a proper distinction can be made and I am unwilling to join in extending the rule of this case further than its direct holding or to anticipate that the Supreme Court of the United States would do so, and, thus, act upon what such anticipation might indicate. Nothing in any of the decisions of that court limiting the right of police officers to make a search without a warrant has restricted introduction of any evidence obtained other than by an unreasonable search. I cannot agree that the search in this case, without a warrant, was unreasonable. There is no doubt that searches of motor vehicles must meet the test of reasonableness under the Fourth Amendment before evidence obtained thereby is admissible. But it is recognized in the Preston case that the same standards cannot be applied to searches of motor vehicles or other things readily moved as are applied to searches of fixed structures like houses. See, also, Carroll v. United States, 267 U. S. 132, 69 L. Ed. 543, 45 S. Ct. 280 (1925); Brinegar v. United States, 338 U. S. 160, 93 L. Ed. 1879, 69 S. Ct. 1302 (1949). As the writer of the opinion in the Preston case observed, what may be an unreasonable search of a house may be reasonable in the case of a motor vehicle. In the Preston ease, the original arrest was for vagrancy and there was little likelihood that evidence of this crime might be destroyed or removed. It was only after the search of the vehicle of those arrested that federal charges of conspiracy to rob a bank were placed. These .appellants were charged with a felony involving larceny, and the intent to commit larceny, and there were reasonable grounds for the officers to believe that incriminating evidence might be found in the trucks operated by appellants. "While there is little likelihood that appellants themselves could remove or destroy this evidence after having been incarcerated (as in the Preston case), it must be remembered that the trucks being driven by them belonged to their employer who, no doubt, would take steps to move the trucks on to their destination at 'the earliest possible moment. There would be no means of the officers knowing whether such drivers as did move the trucks would either inadvertently or deliberately remove or destroy any incriminating evidence. While the ''keys to the trucks may have been in the custody of the officers at Mt. Ida, it might not have been necessary to have obtained these keys to have moved the trucks and there was no way to know at what hour substitute drivers might arrive. It must also be remembered that in the .Preston case, the motor vehicle was not searched at the place of arrest, but that it had been first removed by the offi'cers to the police station (where it was not searched) ' and then towed to a garage, apparently at the direction of the officers, where there was no likelihood that it would be removed from the jurisdiction. The conclusion ■that this vehicle was at all times under the complete and exclusive control of the officers seems justified, so that no reason existed why a search warrant might not have ’been obtained. Here, the distance from the place of arrest and the place the trucks were left was some 100 'miles and in a different county from the place of the alleged crime and where appellants were taken to be held for trial. Appellants were arrested by a state policeman stationed at the place of arrest between 6:30 and 7:00 p.m. by virtue of a “pickup” with arrest warrant numbers from Fayetteville given over radio at Clarksville, ‘■apparently at the behest of the Fayetteville Chief of Police. It is only reasonable to presume that this officer, at that time, knew nothing except what a warrant would 'state — that the appellants were charged with burglary and grand largency without any specifications or particulars. He could not have known what evidence to search for at that time. It appears that Chief Spencer and Lfc •^Griffin arrived at Mt. Ida at 12:30 a.m. of the following-day when they took charge of appellants and returned them to Fayetteville, along- with a pair of boots, some tools and some coins taken from the trucks. There is testimony that Officer Thomas was not present when Chief Spencer and Lt. Griffin came to pick np appellants. Thomas, the officer who made the arrests, then searched the trucks, within twenty-four hours following the original arrests, and found a sack of coins in one of the trucks. The search by the officers who had information as to the alleged crime was made as soon after the arrest as it was reasonably possible to do. While there is no direct testimony, it seems that the inference is that the state policeman who actually made the arrests made his search within a reasonable time after he could have been expected to have detailed information about the offense charged. The language quoted in the majority opinion from the Preston case indicates that its holding turns upon a search made not at the place of arrest, but “at a later time and another place.” This search took place at the place of arrest and as soon as it might reasonably have been expected to be done. It is significant to me that not 'only the Preston case but the holding in Stoner v. California, 376 U. S. 483, 11 L. Ed. 2d 856, 84 S. Ct. 889, decided the same day, is also based on the fact that the searches were completely unrelated to the arrests, both as to time and place. While it is perhaps academic, it might also be considered that the officers would have had to find the solution as to jurisdiction and venue (as between Washington county and Montgomery county) for the issuance of a search warrant, and this at night when they would also have had to locate a judge or magistrate with the appropriate jurisdiction. Because of these distinctions, I cannot agree that the search here was unreasonable under any standard heretofore laid down by the courts, state or federal. I am authorized to state that Harris, C. J., joins in this dissent.